Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an RCE received on 07/13/2022.

Examiner’s Statement of Reasons for Allowance
3.       Claims 1 and 3-14 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched, cited and of record neither anticipates, makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“identify a user who is going to use the first image processing apparatus; 
create the operation screen of the first image processing apparatus based on the screen information of the operation screen of the second image processing apparatus and based on the identified user, such that the created operation screen of the first image processing apparatus has a matching screen design with respect to text fonts, positions of button images, and colors of the button images on the operation screen of the second image processing apparatus; and 
cause a display to display the created operation screen of the first image processing apparatus, the display being used by the user when using the first image processing apparatus.”

In the primary prior art record, Fukuda (US PG. Pub. 2012/0050806 A1) teaches in Figs. 14-15, Sect. [0120]-[0121], In step S704, the CPU 201 of the Web application server 104 receives the data of the search result list, forms a document list display screen, and transmits the document list display screen to the image forming apparatus 100 (FIG. 15)…In step S705, the document list display screen as a result of the search is displayed onto the display of the image forming apparatus 100. The apparatus enters a standby mode and the CPU 301 of the image forming apparatus 100 receives the selection of the document from the document list display screen in accordance with the user operation. In step S706, the CPU 301 receives the depression of the preview button in FIG. 14. When the selection is received, in order to obtain a preview display screen of the selected document, the CPU 301 transmits an obtaining request of the preview display screen to the Web application server 104.

	In the secondary prior art of record, Kondo (US PG. Pub. 2020/0371732 A1) discloses in Fig. 4, Sect. [0049]-[0050], The print job list 31 displays the job names and print states which are associated with each other. In columns of the print state, when the print state is “printing”, a name of a print apparatus being printing a print job is also displayed. A “print apparatus 1” displayed in a first row of the print job list 31 in FIG. 4 is a name of the first print apparatus 2a. Specifically, the first row of the print job The second print apparatus 2b requests the client PC 1 to perform distributed printing of the “job a” when the user selects the “job a” and selects the print execution button 32 in the state illustrated in FIG. 4. In this case, the “job a” is subjected to the distributed printing using the first and second print apparatuses 2a and 2b. Furthermore, the second print apparatus 2b requests the client PC 1 to perform normal printing of a “job b” or a “job c” when the user selects the “job b” or the “job c” and selects the print execution button 32 in the state illustrated in FIG. 4. In this case, the “job b” or the “job c” are subjected to the normal printing by the second print apparatus 2b. Furthermore, the second print apparatus 2b closes the print job list screen D when the user selects the close button 33 in the state illustrated in FIG. 4. list 31 in FIG. 4 indicates that a “job a” is being printed by the first print apparatus 2a. 

	In particular, the closest applied reference of Fukuda fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, secondary prior art of Kondo does not remedy the deficiencies required by claim 1 as follows:
	“identify a user who is going to use the first image processing apparatus; 
	create the operation screen of the first image processing apparatus based on the screen information of the operation screen of the second image processing apparatus and based on the identified user, such that the created operation screen of the first image processing apparatus has a matching screen design with respect to text fonts, positions of button images, and colors of the button images on the operation screen of the second image processing apparatus; and 
	cause a display to display the created operation screen of the first image processing apparatus, the display being used by the user when using the first image processing apparatus.”, since both Fukuda and Konda fail to provide a first image processing apparatus and second image processing apparatus to include identical matching screens having exact button and text fonts placements, size and color for operation selection and function setting characteristics as suggested by independent claim 1. 

Regarding Independent Claim 11, the prior art(s) searched, cited and of record neither anticipates, makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 11 as follows: 
“creating an operation screen of the first apparatus based on screen information of an operation screen of a second apparatus that is managed in association with the user based on past use by the user, such that the created operation screen of the first apparatus has a matching screen design with respect to text fonts, positions of button images, and colors of the button images on the operation screen of the second apparatus; and 
causing a display to display the created operation screen of the first apparatus.”

In the primary prior art record, Fukuda (US PG. Pub. 2012/0050806 A1) teaches in Figs. 14-15, Sect. [0120]-[0121], In step S704, the CPU 201 of the Web application server 104 receives the data of the search result list, forms a document list display screen, and transmits the document list display screen to the image forming apparatus 100 (FIG. 15)…In step S705, the document list display screen as a result of the search is displayed onto the display of the image forming apparatus 100. The apparatus enters a standby mode and the CPU 301 of the image forming apparatus 100 receives the selection of the document from the document list display screen in accordance with the user operation. In step S706, the CPU 301 receives the depression of the preview button in FIG. 14. When the selection is received, in order to obtain a preview display screen of the selected document, the CPU 301 transmits an obtaining request of the preview display screen to the Web application server 104.

	In the secondary prior art of record, Kondo (US PG. Pub. 2020/0371732 A1) discloses in Fig. 4, Sect. [0049]-[0050], The print job list 31 displays the job names and print states which are associated with each other. In columns of the print state, when the print state is “printing”, a name of a print apparatus being printing a print job is also displayed. A “print apparatus 1” displayed in a first row of the print job list 31 in FIG. 4 is a name of the first print apparatus 2a. Specifically, the first row of the print job The second print apparatus 2b requests the client PC 1 to perform distributed printing of the “job a” when the user selects the “job a” and selects the print execution button 32 in the state illustrated in FIG. 4. In this case, the “job a” is subjected to the distributed printing using the first and second print apparatuses 2a and 2b. Furthermore, the second print apparatus 2b requests the client PC 1 to perform normal printing of a “job b” or a “job c” when the user selects the “job b” or the “job c” and selects the print execution button 32 in the state illustrated in FIG. 4. In this case, the “job b” or the “job c” are subjected to the normal printing by the second print apparatus 2b. Furthermore, the second print apparatus 2b closes the print job list screen D when the user selects the close button 33 in the state illustrated in FIG. 4. list 31 in FIG. 4 indicates that a “job a” is being printed by the first print apparatus 2a. 

	In particular, the closest applied reference of Fukuda fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, secondary prior art of Kondo does not remedy the deficiencies required by claim 11 as follows:
“creating an operation screen of the first apparatus based on screen information of an operation screen of a second apparatus that is managed in association with the user based on past use by the user, such that the created operation screen of the first apparatus has a matching screen design with respect to text fonts, positions of button images, and colors of the button images on the operation screen of the second apparatus; and 
	causing a display to display the created operation screen of the first apparatus.”, since both Fukuda and Konda fail to provide a first image processing apparatus and second image processing apparatus to include identical matching screens based on user historical use and having exact button and text fonts placements, size and color for operation selection and function setting characteristics as suggested by independent claim 11. 
	
5.	Therefore, whether taken individually or in combination thereof, the limitation(s), were not found in any prior art searched, cited and/or of record to include prior arts of Fukuda and Konda, as required by independent claim 1 and 11.

6.	Independent claim 10 is essentially the same as Independent Claim 1 and refers to “A non-transitory computer readable medium” of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

7.	It follows that dependent claims 3-9 and 12-14 are inherently allowable for their respective dependency on allowable base claims 1, 10 and 11 as follows:

Regarding dependent Claim 3, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[the information processing apparatus according to Claim 1, wherein the processor is configured to acquire functional information related to a function executable by the first image processing apparatus that is being used by the user.] 

	Regarding dependent Claim 4, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
	[The information processing apparatus according to Claim 3, wherein the processor is configured to acquire the functional information from the first image processing apparatus that is being used by the user.]

	Regarding dependent Claim 5, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the information processing apparatus according to Claim 3, wherein the processor is configured to 
cause the operation screen on the display to show a function executable by the second image processing apparatus and inexecutable by the first image processing apparatus that is being used by the user in a format different from a format on the operation screen of the second image processing apparatus.]

	Regarding dependent Claim 6, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the information processing apparatus according to Claim 5, wherein the processor is configured to 
execute a specific function that is executable by the second image processing apparatus and is not supported by the first image processing apparatus that is being used by the user; and
cause the operation screen on the display to show the specific function in a format indicating that the specific function is available.]

	Regarding dependent Claim 7, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the information processing apparatus according to Claim 5, wherein the processor is configured to 
cause the operation screen on the display to show a function inexecutable by the second image processing apparatus and executable by the first image processing apparatus that is being used by the user in the format on the operation screen of the second image processing apparatus.]

	Regarding dependent Claim 8, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the information processing apparatus according to Claim 1, wherein the processor is configured to 
manage information about an edit of the operation screen made by the user via an information terminal.]

	Regarding dependent Claim 9, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the information processing apparatus according to Claim 8, wherein the processor is configured to 
transmit, to the information terminal, screen information of the operation screen of the second image processing apparatus used by the user in the past;
receive an edit of the operation screen of the first image processing apparatus made by the user.]

	Regarding dependent Claim 12, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the information processing apparatus according to Claim 1, wherein the first image forming apparatus comprises a multifunction device comprising at least one of a scanner, copier, fax machine or printer.]

	Regarding dependent Claim 13, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the information processing apparatus according to Claim 1, wherein the operation screen of the first image forming apparatus is configured to | control operations of the first image forming apparatus, and the operation screen of the second image forming apparatus is configured to control operations of the second image forming apparatus.]

	Regarding dependent Claim 14, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the information processing apparatus according to Claim 1, wherein the operation screen of the second image processing apparatus includes at least a plurality of button images representing a plurality of functions executable by the second image processing apparatus, and 
the created operation screen of the first image processing apparatus has a matching screen design with the operation screen of the second image processing apparatus and includes all of the plurality of buttons in the operation screen of the second image processing apparatus.]

8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677